OPINION OF THE COURT
Memorandum.
The judgment of the Appellate Division should be affirmed, without costs.
We affirm for the reasons stated at the Appellate Division (155 AD2d 844). We agree with the Appellate Division that in the context of a prison disciplinary proceeding in which the prisoner’s mental state is at issue, a Hearing Officer is required to consider evidence regarding the prisoner’s mental condition (see, e.g., People ex rel. Gittens v Coughlin, 143 Misc 2d 748; People ex rel. Reed v Scully, 140 Misc 2d 379; Matter of Batthany v Scully, 139 Misc 2d 605). It is clear from the record in this case that the Hearing Officer considered the prisoner’s mental condition before deciding the matter.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Judgment affirmed, without costs, in a memorandum.